            Case 3:19-cv-01539-MO           Document 15         Filed 10/26/20        Page 1 of 6




                                  IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                              PORTLAND DIVISION



BETH ELAINE A., 1


                 Plaintiff,                                                     No. 3:19-cv-1539-MO

v.                                                                              OPINION AND ORDER

ANDREW M. SAUL,
Commissioner, Social Security
Administration,

                 Defendant.



MOSMAN, J.,

        Plaintiff Beth Elaine A. brings this action pursuant to 42 U.S.C. § 405(g) of the Social

Security Act (“SSA”) for judicial review of the final decision of the Commissioner of the Social

Security Administration (“Commissioner”). The only issue on this second appeal is whether on

remand the administrative law judge (“ALJ”) erred by failing to consider the medical opinion of

Dr. Ghazaleh Jafari. For the reasons discussed below, I AFFIRM the decision of the

Commissioner and DISMISS this case with prejudice.


                                             BACKGROUND

        Plaintiff applied for Disability Insurance Benefits (“DIB”) in June 2012 alleging

disability beginning November 1, 2007, due to a bone/blood disorder, chronic anemia,



        1
         In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the nongovernmental party in this case.
1 – OPINION AND ORDER
         Case 3:19-cv-01539-MO           Document 15       Filed 10/26/20     Page 2 of 6




myelodysplastic syndrome, arthritis, depression, hypothyroidism, inner ear imbalance, sleep

apnea, vertigo, and asthma. Her DIB application was denied initially and upon reconsideration.

Plaintiff then applied for Supplemental Security Income (“SSI”). Her protective filing date for

SSI was September 20, 2013, but her application was not completed until October 18, 2013. A

hearing for both her DIB and SSI applications took place before an ALJ on October 21, 2014.

The ALJ issued a partially favorable decision on December 19, 2014. The ALJ granted

Plaintiff’s SSI application and found her disability onset date was the date of her application. The

ALJ mistakenly viewed Plaintiff’s application date as October 18, 2013. The ALJ denied

Plaintiff’s DIB application and found she was not disabled on December 31, 2011, the date last

insured. The Appeals Council denied review of Plaintiff’s case and she filed an appeal in the

United States District Court for the District of Oregon.

       On September 6, 2017, Judge Ann Aiken issued a decision remanding Plaintiff’s case to

the Commissioner for further proceedings. Judge Aiken directed the ALJ to conduct a de novo

hearing regarding Plaintiff’s eligibility for DIB and to specifically call a medical expert to help

ascertain an onset date. Tr. Soc. Sec. Admin. R. [ECF 10] at 1443. The Appeals Council then

issued an order consistent with the District Court’s order explaining that the ALJ’s December 19,

2014, decision was vacated only with respect to it its findings of disability before October 18,

2013, and directing the ALJ only to consider Plaintiff’s disability status prior to that date on

remand. Tr. 1446.

       A new hearing was held on May 18, 2018, in Portland, Oregon. Tr. 1328. After

considering the evidence, the ALJ found that Plaintiff’s disability onset date was September 20,

2013, but that Plaintiff was not disabled within the meaning of the SSA at any time through

December 31, 2011, the date last insured. Tr. 1329. In reaching that conclusion the ALJ did not


2 – OPINION AND ORDER
         Case 3:19-cv-01539-MO            Document 15        Filed 10/26/20      Page 3 of 6




consider the medical opinion of Dr. Jafari, who treated Plaintiff in September 2014. This is the

subject of Plaintiff’s second appeal.

                                        STANDARD OF REVIEW

        On review, I must affirm the Commissioner’s decision if it is based upon proper legal

standards and the findings are supported by substantial evidence in the record. 42 U.S.C.

§ 405(g); Bray v. Comm’r Soc. Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009). Substantial

evidence means “more than a mere scintilla, but less than a preponderance; it is such relevant

evidence as a reasonable person might accept as adequate to support a conclusion.” Lingenfelter

v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). A judge must uphold the Commissioner’s

decision if it is a rational interpretation of the evidence, even if there are other possible rational

interpretations. Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989). The reviewing court

may not substitute its judgment for that of the Commissioner. Robbins v. Soc. Sec. Admin., 466

F.3d 880, 882 (9th Cir. 2006).


                                            DISCUSSION

        The sole issue Plaintiff presents on this second appeal is whether the ALJ erred on

remand by failing to discuss the medical opinion of Dr. Jafari.

            Whether the ALJ Erred by Failing to Discuss Dr. Jafari’s Opinion

        Plaintiff asserts that the ALJ erred by failing to discuss Dr. Jafari’s opinion. An ALJ is

not required to discuss every piece of evidence but must explain why any significant probative

evidence has been rejected. Vincent v. Heckler, 739 F.2d 1393, 1394–95 (9th Cir. 1984).

        It is undisputed that the only issue on remand was Plaintiff’s disability status prior to

October 18, 2013. Dr. Jafari’s opinion is dated October 1, 2014. Tr. 1079. Dr. Jafari examined

Plaintiff for hand pain and numbness on September 5, 2014. Tr. 1306. His opinion limited

3 – OPINION AND ORDER
           Case 3:19-cv-01539-MO         Document 15       Filed 10/26/20      Page 4 of 6




Plaintiff to lifting and carrying less than ten pounds occasionally and frequently, reaching

frequently, handling occasionally, and fingering or feeling never. Tr. 1078–79. According to Dr.

Jafari’s record of the visit, the onset of those symptoms was five to six weeks prior. Tr. 1306. As

such, July 25, 2014, is the earliest possible date that Dr. Jafari’s opinion could cover.

       Plaintiff argues the ALJ erred both by failing to discuss Dr. Jafari’s opinion and by

failing to explain the decision not to discuss Dr. Jafari’s opinion. She contends that the ALJ

discussed other opinions dated after the time period at issue on remand. Further, Plaintiff argues

that Dr. Jafari’s opinion could have actually impacted the ALJ’s findings as to her disabled status

but does not articulate a coherent argument for why that is true for the narrow time period in

dispute on remand.

       The ALJ only needs to explain why significantly probative evidence has been rejected.

The first ALJ did consider Dr. Jafari’s opinion and found that Plaintiff was disabled beginning

October 18, 2013. But while Dr. Jafari’s opinion was likely significant and probative when the

ALJ was tasked with considering the entire timespan of Plaintiff’s disability status, I see no way

in which it would be probative of Plaintiff’s disability status prior to October 18, 2013––nearly a

year before Dr. Jafari’s only examination of Plaintiff. And Plaintiff’s argument that the ALJ

discussed other opinions dated after October 18, 2013, is without merit because all those

opinions were from physicians who had treated Plaintiff for many years, including prior to

October 2013.2 As the ALJ noted in the decision, the remand orders did not allow him to make

changes to the prior favorable decision. Tr. 1340. The ALJ did not need to discuss, or explain the

decision not to discuss, Dr. Jafari’s opinion.




       2
          For example, the ALJ discussed Dr. Mitchell’s opinion from May 2018, but Dr. Mitchell had
been treating Plaintiff for eight years. Tr. 1338.
4 – OPINION AND ORDER
             Case 3:19-cv-01539-MO       Document 15        Filed 10/26/20      Page 5 of 6




        Accordingly, I conclude that Dr. Jafari’s opinion was not probative and the ALJ did not

err by not discussing it.

              Even if the ALJ’s Failure to Discuss Dr. Jafari’s Opinion was a Legal Error,

              Whether it was Nonetheless Harmless Error

        Even if the failure to discuss Dr. Jafari’s opinion was a legal error, I will still uphold the

ALJ’s decision if it was harmless error. “A decision of the ALJ will not be reversed for errors

that are harmless.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). A district court can

consider an error to be harmless only if “it can confidently conclude that no reasonable ALJ . . .

could have reached a different disability determination.” Stout v. Comm’r, Soc. Sec. Admin., 454

F.3d 1050, 1056 (9th Cir. 2006). Legal errors are harmless only if they are inconsequential to the

non-disability decision. Id. at 1055.

        Assuming that the ALJ should have discussed Dr. Jafari’s medical opinion on remand, I

find that the failure to do so was harmless error. There is no way that consideration of Dr.

Jafari’s opinion would have caused the ALJ to reach a different conclusion on remand. As

discussed, the earliest date that Dr. Jafari’s opinion could provide insight as to Plaintiff’s

disability status is July 2014. It could not have any bearing on Plaintiff’s disability status prior to

October 18, 2013, and Plaintiff makes no compelling argument to the contrary. Accordingly, I

can confidently conclude that no reasonable ALJ could have reached a different decision on

remand by considering Dr. Jafari’s opinion.

        //

        //

        //

        //


5 – OPINION AND ORDER
         Case 3:19-cv-01539-MO      Document 15     Filed 10/26/20   Page 6 of 6




                                        CONCLUSION

       For the foregoing reasons I AFFIRM the decision of the Commissioner and DISMISS the

case with prejudice.

       IT IS SO ORDERED.

                  26th day of October, 2020.
       DATED this ____



                                                       ________________________
                                                       MICHAEL W. MOSMAN
                                                       United States District Judge




6 – OPINION AND ORDER
